DECISION
The application of the above-named defendant for a review of the sentence of 100 years for Deliberate Homicide, 40 years for Sexual Intercourse Without Consent imposed on November 24th, 1975, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentences be and remain as originally imposed.
We wish to thank James Johnson, Montana Defender Project, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.